Citation Nr: 0832785	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted entitlement to service connection 
for sleep apnea due to aggravation caused by the service-
connected residuals of nasal trauma.  The RO determined that 
the increased disability caused by the service-connected 
residuals of nasal trauma was reflective of a 10 percent 
impairment.  The veteran filed a timely appeal, arguing both 
that his sleep apnea was caused by (as opposed to aggravated 
by) his nasal disability and that he was entitled to a higher 
(50 percent) rating.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Togus in September 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was established for sleep apnea in the 
December 2005 rating decision on appeal.  It was granted on 
the basis of secondary aggravation, i.e., the agency of 
original jurisdiction (AOJ) found that the veteran's service-
connected residuals of nasal trauma had aggravated his 
nonservice-connected sleep apnea.  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  When, however, service connection is 
granted on a secondary basis because a disability is fully 
caused by a service-connected disability, compensation will 
be set at the full amount allowable for the disability based 
on the rating schedule.  

Under diagnostic code 6847, a 50 percent rating is warranted 
when sleep apnea requires the use of a breathing assistance 
device such as a continuous airway pressure (CPAP) machine.  
38 C.F.R. § 4.97 (2007).  In this case, the record clearly 
shows that the veteran uses such a device because of his 
sleep apnea.  However, as indicated in the December 2005 
rating decision, a 10 percent rating was assigned as 
sufficient to compensate the level of disability the veteran 
experiences from his sleep apnea that is over and above the 
degree of disability existing prior to the aggravation by his 
nasal trauma residuals.  

In adjudicating this case, the level of disability prior to 
the aggravation must be identified.  That level, as well as 
any impairment which is due to natural progress, must then be 
subtracted from his current impairment.  In assigning a 
disability rating, the degree of aggravation should be tied 
to the rating criteria.  The RO, in January 2007 tried to 
gather the necessary information to determine the degree of 
aggravation.  Specifically, they asked questions regarding 
the level of impairment of the veteran's sleep apnea prior to 
aggravation.  The examiner was not completely responsive to 
the questions asked.  Another examination which is complete 
for rating purposes is necessary.

In his October 2006 notice of disagreement, as well as in his 
September 2007 hearing before the undersigned, the veteran 
argued that his sleep apnea was, in fact, caused by his 
service-connected residuals of nasal trauma, as opposed to 
merely aggravated by it.  On that basis, he argued that his 
disability warrants the full 50 percent rating afforded by 
the schedule.  The veteran should be given an opportunity to 
submit medical evidence to support his assertion.

The May 2007 statement of the case (SOC) did not provide the 
veteran with information relating to 38 C.F.R. § 3.310, the 
regulation which governs secondary service connection by 
aggravation, nor did it address the veteran's disagreement 
with the characterization of the grant of service connection.  
Rather, it discussed the rating itself and why generally it 
was less than the schedular 50 percent.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding 38 C.F.R. § 3.310 and in 
particular the process by which 
disabilities that are granted service 
connection on a secondary basis due to 
aggravation are rated, explaining that 
when aggravation of a nonservice-connected 
disability is proximately due to or the 
result of a service-connected condition, 
such disability shall be compensated for 
the degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation.

2.  Give the veteran an opportunity to 
submit medical evidence showing that his 
sleep apnea was caused by his service-
connected residuals of nasal trauma, as 
opposed to merely aggravated by it.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the sleep apnea.  

The examiner should also discuss whether 
the veteran's sleep apnea was caused by 
his service-connected residuals of nasal 
trauma or whether it was aggravated by it.  

If it is found that the service-connected 
residuals of nasal trauma aggravated his 
sleep apnea, the examiner should identify 
the baseline level of severity of sleep 
apnea, pointing to medical evidence before 
the onset of aggravation or the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
current level of severity.  

In addressing the aggravation question, 
the examiner should also identify any 
impairment which is due to the natural 
progression of the disease.  

The examiner should state whether the 
level of aggravation (i.e. increase in 
disability due to the service-connected 
residuals of a nasal trauma) more nearly 
approximates the following:  

a) Asymptomatic but with documented sleep 
disorder breathing;

b) Persistent day-time hypersomnolence;

c) Requires the use of breathing 
assistance device such as continuous 
airway pressure (CPAP) machine; or

d) Chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or 
requires tracheotomy.

A complete rationale for all opinions made 
should be provided.

4.  Thereafter, readjudicate the issue on 
appeal, to include whether the veteran's 
sleep apnea was caused by (as opposed to 
aggravated by) his service-connected 
residuals of nasal trauma.  If it is found 
that his sleep apnea is aggravated by his 
service-connected nasal disability, 
specifically identify the increase in 
severity which is determine to be service-
connected.  Thereafter, provide a complete 
rationale for the assigned rating for that 
increased level of severity.  

If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




